Curia.

We remember the provisions of these statutes. The first is, that the insolvent may present a petition for his discharge (among other officers) to any one of the *judges of the court of common pleas, &c., who is to receive it, and make an order of publication. But the common pleas are *106to grant the discharge. By the last act, the insolvent may petition the chancellor, judge, or other officer authorized, to receive petitions under the former act; and. the officer to whom the petition is presented, may grant the discharge.
The question now presented, has been considered by us on some motion heretofore ; and we agreed that a judge of the common pleas, though not of the degree of counsel, might grant the discharge. The last statute is very plain. It gives the power of discharge to the judge or officer who might receive the petition under the former act. The defendant must be discharged from his imprisonment.
Rule accordingly.